Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 21, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143521 & (60)(61)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 143521
                                                                     COA: 297391
                                                                     Oakland CC: 2009-226631-FC
  COLLIN DENNARD PITTMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the June 28, 2011 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED as moot.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 21, 2011                   _________________________________________
         y1114                                                                  Clerk